212 Ga. 370 (1956)
92 S.E.2d 860
BARBAREE et al.
v.
COFFIN.
19296.
Supreme Court of Georgia.
Argued April 9, 1956.
Decided May 15, 1956.
Carlton S. Brown, for plaintiff in error.
W. W. McKinnon, J. Frank Myers, contra.
MOBLEY, Justice.
The only acknowledgment of service of the bill of exceptions made in this case was as follows: "The undersigned, the attorney at law of E. C. Coffin, defendant in error in the above-stated case, acknowledges that I have been served with a copy of the foregoing bill of exceptions. I hereby waive the privilege and opportunity to be heard on the question of whether or not the bill of exceptions is correct and complete and I hereby approve the foregoing bill of exceptions as correct and complete as to the facts therein stated. This the____ day [no date] of February, 1956." A waiver of the notice provided for by Code (Ann. Supp.) § 6-908.1 as to the correctness and completeness of the bill of exceptions prior to certification by the trial judge does not dispense with service of a copy of the bill after approval by the trial judge, as provided by Code (Ann Supp.) § 6-911. Statham v. Saxon, 210 Ga. 369 (80 S.E.2d 182). Compliance with the latter Code section is essential to give this court jurisdiction. (Mauldin v. Mauldin, 203 Ga. 123, 45 S.E.2d 818; Harper v. A. & W. P. R., 204 Ga. 311, 49 S.E.2d 513; Parker v. Parker, 208 Ga. 190, 65 S.E.2d 794); and where this section is not complied with, the writ of error must be
Dismissed. All the Justices concur.